    Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        DECISION AND ORDER

              v.                                        6:13-CR-06006 EAW

KENYA BROWN,

                     Defendant,

JOHNNY BROWN,

                     Claimant/Petitioner.



                                     INTRODUCTION

       Defendant Kenya Brown (“Defendant”), along with his brother Shawnta Brown,

was charged by the United States of America (“the government”) via criminal complaint

filed on March 13, 2012, with drug trafficking and firearms offenses. (Dkt. 1). An

indictment was returned on January 8, 2013 (Dkt. 69), and a superseding indictment was

returned on December 16, 2014 (Dkt. 174). On June 14, 2016, Defendant and his brother

each pled guilty to two counts of the superseding indictment, and pursuant to the terms of

their plea agreements, they agreed not to contest the forfeiture of $303,355.00 seized by

the government (the “seized currency”). (Dkt. 223; Dkt. 224). A preliminary order of

forfeiture was entered by the Court on June 20, 2016. (Dkt. 229). On July 25, 2016,

Defendant’s father, claimant Johnny Brown (“Claimant”), proceeding pro se, filed a

petition with the Court to claim interest in the seized currency. (Dkt. 236).


                                            -1-
     Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 2 of 15




       Presently before the Court is the government’s motion for summary judgment (Dkt.

277), and Claimant’s motion for court adjudication of his claim without a trial and/or more

hearings (Dkt. 279). For the reasons that follow, the government’s motion for summary

judgment is granted, and Claimant’s motion for adjudication of his claim is denied as moot.

                                       BACKGROUND

I.     Criminal Action

       The superseding indictment charged Defendant and his brother with one count of a

narcotics conspiracy, four counts of possession of firearms in furtherance of drug

trafficking, five counts of possession with intent to distribute narcotics, and four counts of

use of premises to manufacture, distribute, and use controlled substances; and it also

contained three forfeiture provisions. (Dkt. 174). The first forfeiture provision in the

superseding indictment alleged that pursuant to 21 U.S.C. §§ 853(a)(1) and 853(a)(2),

“[u]pon conviction of any of the controlled substance offenses alleged in this Superseding

Indictment, the defendants, SHAWNTA BROWN and KENYA BROWN, shall forfeit to

the United States any property constituting, or derived from, proceeds obtained, directly or

indirectly, as a result of the said violation and any property used, and/or intended to be

used, in any manner or part, to commit, or to facilitate the commission of the said violation,

including, but not limited to the following: a. $303,355.00 United States Currency seized

by law enforcement on March 13, 2012 from 11886 McNeeley Road, Red Creek, New

York.” (Dkt. 174 at 10-11).

       Defendant and Shawnta Brown each pleaded guilty to Count 1 of the superseding

indictment that charged conspiracy to possess with intent to distribute, and to distribute,

                                            -2-
     Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 3 of 15




five kilograms or more of cocaine and 280 grams or more of cocaine base in violation of

21 U.S.C. § 846, and to Count 2 of the superseding indictment that charged possession of

firearms in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1).

(Dkt. 223; Dkt. 224). The Court sentenced each of them to an aggregate prison sentence

of 248 months and a five-year term of supervised release. (Dkt. 258; Dkt. 263).

       Defendant admitted to the first forfeiture allegation of the superseding indictment

as part of his plea agreement (Dkt. 224 at ¶ 2), and agreed not to contest the forfeiture of

the currency at issue (id. at ¶ 26 (“As a condition of the plea, the defendant agrees not to

contest any forfeiture or abandonment proceeding that may be brought by the United States

and agrees to immediately criminally forfeit all of the defendant’s right, title and interest

to any and all property which are subject to forfeiture pursuant to Title 21, United States

Code, Sections 853(a)(1) and (a)(2), which are in the possession and control of defendant

or the defendant’s nominees. That property includes: (a) CURRENCY: (i) The sum of

$303,355.00 United States currency seized on or about March 13, 2012, and presently

being held as evidence by the government. The defendant further agrees that this amount

is properly forfeitable pursuant to Title 21, United States Code, Sections 853(a)(1) and

(a)(2), as the $303.355.00 is proceeds of the defendant’s and Shawnta Brown’s illegal

activities and was used or intended to be used in their illegal activities and waives any other

rights the defendant may possess to contest that forfeiture.”)). Similarly, Shawnta Brown

agreed not to contest the forfeiture of the $303,355.00 at issue. (Dkt. 223 at ¶ 25 (“As a

condition of the plea, the defendant agrees not to contest any forfeiture or abandonment

proceeding that may be brought by the United States and agrees to immediately forfeit all

                                             -3-
      Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 4 of 15




of the defendant’s right, title, and interest to any and all property which includes: (a)

CURRENCY: (i) The sum of $303,355.00 United States currency seized on or about March

13, 2012, and presently being held as evidence by the government.”)).

       On June 20, 2016, the court entered a preliminary order of forfeiture. (Dkt. 229).

Pursuant to the preliminary order of forfeiture, the Court found that based upon

Defendant’s conviction and his admission to the forfeiture allegation in the superseding

indictment, the government had established the requisite nexus between the property and

the offense committed and that the seized currency was subject to forfeiture. (Dkt. 229 at

1). The preliminary order of forfeiture served as a judgment in favor of the government

regarding Defendant’s right, title, and interest in the property. (Id. at 2). The preliminary

order of forfeiture further provided that any person other than Defendant claiming a legal

interest in the forfeited property was required to file a petition within 30 days. (Id. at 3).

II.    Procedural Background

       On July 25, 2016, Claimant filed his petition to claim interest in the seized currency.

(Dkt. 236). In it, Claimant submitted an affidavit of ownership indicating that he resides

at 11886 McNeeley Road in Red Creek, New York, the premises where the seized currency

was located. (Id. at ¶¶ 1, 2). He denies that any of the seized currency was derived from

proceeds of illegal activity and contends instead that the currency was accumulated from

Social Security payments, legitimate employment, savings, property sales, settlement

proceeds, retirement payments, and gifts. (Id. at ¶¶ 5-6).

       On January 12, 2017, the government filed a motion to permit discovery (Dkt. 267),

which was allowed by the Court on January 30, 2017 (Dkt. 268). The Court directed that

                                             -4-
     Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 5 of 15




discovery be completed by June 1, 2017, and dispositive motions filed by August 1, 2017.

(Id.). On July 31, 2017, Claimant filed the pending motion for resolution of his case (Dkt.

279) and on August 1, 2017, the government filed the pending motion for summary

judgment (Dkt. 277). The government filed a response to Claimant’s motion on August

10, 2017. (Dkt. 281). Claimant did not respond to the government’s motion for summary

judgment.

                                       DISCUSSION

I.     Legal Standards

       Forfeitures such as the one before the Court are principally governed by Federal

Rule of Criminal Procedure 32.2 and 21 U.S.C. § 853.

       Section 853 provides the framework for the process of permitting a third party to

assert an interest in forfeited property in an ancillary proceeding. Specifically, following

entry of a preliminary forfeiture order, a third party is entitled to petition the court for

adjudication of the validity of his legal interest in the seized property.       21 U.S.C.

§ 853(n)(2); United States v. Watts, 786 F.3d 152, 160 (2d Cir. 2015). To succeed on the

petition, the petitioner must establish a legal interest in the property, providing the

petitioner standing, and “entitlement to relief on the merits by establishing, through a

preponderance of the evidence, [a] superior claim[] to the property under § 853(n)(6).”

Watts, 786 F.3d at 160 (citing 21 U.S.C. § 853(n)(6)).

       Under § 853(n)(6) the petitioner must demonstrate the application of one of two

prongs by a preponderance of the evidence. Specifically, either:



                                           -5-
     Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 6 of 15




       (A) the petitioner has a legal right, title, or interest in the property, and such
       right, title, or interest renders the order of forfeiture invalid in whole or in
       part because the right, title, or interest was vested in the petitioner rather than
       the defendant or was superior to any right, title, or interest of the defendant
       at the time of the commission of the acts which gave rise to the forfeiture of
       the property under this section; or

       (B) the petitioner is a bona fide purchaser for value of the right, title, or
       interest in the property and was at the time of purchase reasonably without
       cause to believe that the property was subject to forfeiture under this section.

21 U.S.C. § 853(n)(6). In addition, pursuant to the relation-back provision in § 853(c), “an

interest in forfeited property is superior to the Government’s interest only if it arose before

the Government’s interest vested.” United States v. Sharma, No. 18 CRIM. 340 (LGS),

2021 WL 861353, at *5 (S.D.N.Y. Mar. 8, 2021) (“Under the ‘relation-back’ doctrine of

§ 853(c), the government’s interest in the proceeds of a fraud vests as soon as those

proceeds come into existence, and is therefore superior to that of any subsequent third-

party recipient of those funds (unless the third party is a bona fide purchaser for value).”

(quoting United States v. Daugerdas, 892 F.3d 545, 548 (2d Cir. 2018)).

       Federal Rule of Criminal Procedure 32.2 outlines the procedural framework for

ancillary proceedings and the entry of a final order of forfeiture. Fed. R. Crim. P. 32.2.

Pursuant to this rule, if a third party files a petition asserting an interest in property subject

to forfeiture, an ancillary proceeding is conducted. Fed. R. Crim. P. 32.2(c). In such a

proceeding, the court can allow the parties to conduct discovery and at the close of

discovery, without conducting a hearing, a party may move for summary judgment

pursuant to Federal Rule of Civil Procedure 56. Fed. R. Crim. P. 32.2(c)(1)(B); United

States v. Tucker, No. 16-CR-91 (PKC), 2020 WL 6891517, at *4 (S.D.N.Y. Nov. 24, 2020)


                                              -6-
    Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 7 of 15




(“Only after some discovery has taken place may a party move for summary judgment; at

that point the petitioner would be required to produce evidence supporting a prima facie

case of entitlement, but not before. . . . If the petition is not resolved through motion

practice, it is to be adjudicated through a hearing.” (internal citations, quotations and

emphasis omitted)).

       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes “that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the Court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007) (citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

       “The moving party bears the burden of showing the absence of a genuine dispute as

to any material fact. . . .” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014). “Where the non-moving party will bear the burden of proof at trial, the

party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

non-movant’s burden of proof at trial.” Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y. 2011) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)). Once the

moving party has met its burden, the opposing party “must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation.” Robinson v. Concentra Health Servs., Inc.,

                                           -7-
     Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 8 of 15




781 F.3d 42, 44 (2d Cir. 2015) (quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d

Cir. 2011)).   Specifically, the non-moving party “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Brown, 654

F.3d at 358. Indeed, “the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986).

       Local Rule 56(a)(2) further provides that “[e]ach numbered paragraph in the moving

party’s statement of material facts may be deemed admitted for purposes of the motion

unless it is specifically controverted by a correspondingly numbered paragraph in the

opposing statement.” L. R. Civ. P. 56(a)(2) (emphasis added). Although a district court

should not deem unopposed facts to be admitted when those facts are unsupported by the

record, Holtz v. Rockefeller & Co., 258 F.3d 62, 73-74 (2d Cir. 2001), a district court has

discretion to deem facts admitted for lack of compliance with its local rules, see N.Y. State

Teamsters Conference Pension & Ret. Fund v. Express Servs., Inc., 426 F.3d 640, 648-49

(2d Cir. 2005) (holding it within district court’s discretion to deem moving party’s

statement of material facts admitted where the opposing party “offered mostly conclusory

denials” and “failed to include any record citations” contrary to the district’s local rules);

Gubitosi v. Kapica, 154 F.3d 30, 31 n.1 (2d Cir. 1998) (because plaintiff failed to respond

to defendant’s statement of material facts submitted in accordance with local rules, “the

material facts contained in his statement are deemed to be admitted as a matter of law”).



                                            -8-
         Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 9 of 15




II.       The Government is Entitled to Summary Judgment

          The Court finds that the government has come forward with evidence1 establishing

that there are no genuine issues of material fact as to whether a reasonable fact finder could

conclude that the forfeiture is invalid and Claimant has a legally cognizable interest in the

seized currency that is superior to that of Defendant. Because Claimant has not responded

to the motion for summary judgment, “the Court may, consistent with the Federal Rules of

Civil Procedure and the Local Rules for this district, assume the truth of [the moving

party’s] factual assertions, and proceed to determine whether, based upon those facts,

summary judgment . . . is warranted.” Strong v. Gorman, 310 F. Supp. 3d 380, 382

(W.D.N.Y. 2018). Here, in light of the evidence discussed below, the Court concludes that

it is.




1
       Most of the evidence relied upon by the government is not self-authenticating, and
the government makes no attempt to establish the authenticity of the evidence (simply
submitting a declaration of government counsel which establishes that the exhibits were
exchanged during discovery). (See Dkt. 277-2). While this may not be the most prudent
course of action for a moving party on a summary judgment motion, in this case the
Claimant has not submitted a response and therefore has not objected to the authenticity of
any of the evidence relied upon by the government. Accordingly, the Court will consider
the evidence submitted by the government in support of its summary judgment motion.
See H. Sand & Co. v. Airtemp Corp., 934 F.2d 450, 454 (2d Cir. 1991) (observing that
parties are not required to authenticate documents at summary judgment stage where no
challenge to authenticity raised); Haughton v. Town of Cromwell, No. 3:14-CV-1974
(VLB), 2017 WL 2873047, at *3 (D. Conn. July 5, 2017) (on summary judgment motion,
court may exercise its discretion to consider documents that have not been properly
authenticated if no objection has been raised, but it is not required to do so), aff’d, 735 F.
App’x 27 (2d Cir. 2018).
                                            -9-
    Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 10 of 15




       A.       Items Seized During Search

       Notwithstanding Claimant’s deposition testimony that Defendant and his brother

did not keep belongings at his home or visit there, during the execution of a search warrant

at Claimant’s residence, multiple personal papers and belongings of Defendant and his

brother were located, including a birth certificate for Defendant, and mail addressed to

Defendant and/or his brother from several banks, a tax collector, the Social Security

Administration, and an insurance agency. (Dkt. 277-7 at 14-43). Nine firearms and

ammunition were seized from Claimant’s residence, which by pleading guilty to Count 2

of the superseding indictment, Defendant admitted he possessed in connection with his

drug trafficking activities. (Dkt. 223 at ¶ 5(c); Dkt. 224 at ¶ 5(c)). Further, a narcotics

detection K-9 was utilized during the search of Claimant’s residence, and the dog alerted

positively for narcotics in the master bedroom of the home. (Dkt. 277-6 at 100-01).

Finally, cocaine and drug paraphernalia were located at Claimant’s residence (id.),

allowing for a reasonable inference that the seized currency was related to drug activity at

the premises.

       The government also asks the Court to consider the denominations and packaging

of the seized currency. Specifically, over half of the seized currency was in $20 dollar

bills, and the money was bundled and secured with different color rubber bands. (Dkt.

277-6 at 125). See United States v. $32,507.00 in U.S. Currency, No. 14 CIV. 5118 CM,

2014 WL 4626005, at *2 (S.D.N.Y. Sept. 16, 2014) (noting that “currency,

overwhelmingly composed of smaller bills . . . wrapped in individual bundles in rubber

bands . . . are common when transporting drug money, and courts have relied on them as

                                           - 10 -
    Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 11 of 15




evidence of a connection to the drug trade”). This packaging is consistent with proceeds

of illegal activity. Thus, the Court concludes that the evidentiary proof submitted by the

government supports a conclusion that the currency constituted proceeds from Defendant’s

drug trafficking activities.

       B.     Deposition Testimony

       While Claimant and his family members offered testimony at their depositions that

the currency belonged to Claimant and was derived from outside sources, the Court’s

careful review of this testimony leads to the inescapable finding that no reasonable juror

could reach such a conclusion.

       At his deposition, Claimant testified that in 2012, he was not employed but received

monthly Social Security payments in the amount of $1,600, disability payments of $600,

and a retirement pension of $230. (Dkt. 277-9 at 32-33). Claimant testified that the seized

currency was wrapped in bubble wrap and rubber bands and located in two safes in his

bedroom. (Id at 46-47). Claimant testified that his daughter Katrina Brown gave him

approximately $25,000 in cash, but he did not track exactly how much or keep the money

received from her separate from his other money. (Id. at 62-64). He further testified that

his daughter Angelette Brown gave him cash payments that totaled $10,000, but like the

money received from Katrina Brown, he did not record exactly how much Angelette Brown

gave him or keep those funds separate from his other money. (Id. at 64-66). He also

testified that his grandson gave him several thousand dollars. (Id. at 66). Claimant testified

that Defendant and his brother did not have personal property at his residence and would

not visit, sleep at, or leave belongings there other than to infrequently stop by when going

                                            - 11 -
    Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 12 of 15




fishing. (Id. at 73, 74). He contends that the documents in his home bearing the names of

Defendant and his brother were planted by the police. (Id. at 72, 76).

       Katrina Brown testified that she gave Claimant cash payments for approximately

seven to eight years prior to 2012, but she did not document those payments. (Dkt. 277-

10 at 17, 20). She stated that the payments varied between three and five thousand dollars.

(Id. at 19, 27). During some or all of that time frame, Katrina Brown received Section 8

housing assistance and food stamps. (Id. at 32, 33, 36).

       Shaquan Armstrong, Claimant’s grandson, testified that he spoke to Defendant and

his brother and visited them in jail after they were arrested. (Id. at 52). Shaquan Armstrong

did not recall having conversations with Shawnta Brown about the transfer of properties,

but believes that at least four properties were transferred from Shawnta Brown to him

around the time of Shawnta Brown’s arrest. (Id. at 53-54). Shaquan Armstrong was unsure

if he paid anything for the properties. (Id. at 54). Shaquan Armstrong was also unsure if

he was employed in 2011 and did not keep track of money given by him to Claimant, but

believes it to have been approximately $2,500. (Id. at 57, 65).

       Brenda Snow, a good friend of Claimant’s and with whom he shares a daughter,

testified that she made monthly cash payments of approximately $500 to $800 to Claimant

from 2000 to 2012. (Dkt. 277-11 at 19, 25, 27). Brenda Snow also testified that she

purchased a residence from Claimant in 2005 for around $25,000. (Id. at 38, 41). Brenda

Snow acknowledged that she filed for bankruptcy in 2011, largely arising from student

loan debt. (Id. at 31, 33).



                                           - 12 -
    Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 13 of 15




       Angelette Brown is the mother of Shaquan Armstrong and daughter of Claimant.

(Dkt. 277-12 at 10). Angelette Brown testified that she was unable to recall whether she

had a bank account, her sources of income, or how much rent she paid between 2010 and

2012. (Id. at 15, 17, 21). She estimated that she gave Claimant close to $10,000 over the

years. (Id. at 22).

       C.      Calls from Jail

       The government cites to transcripts of multiple telephone calls that Shawnta Brown

made from jail between March 9, 2012 and April 4, 2012. (Dkt. 277-5 at 15-86; Dkt. 277-

6 at 1-58). The Court has reviewed the transcripts of the calls and concludes that a

reasonable inference can be drawn that during the calls, defendant Shawnta Brown was

referring to the seized currency and attempting to arrange for it to be removed from

Claimant’s residence before it was seized.

       In sum, the Court has considered the aforementioned evidence and concludes that

Claimant lacks a legal right, title, or interest in the seized currency that was superior to any

legal right, title, or interest of Defendant at the time of the acts giving rise to its forfeiture.

The evidence located at the premises at the time of the seizure supports the conclusion that

Defendant and his brother maintained personal property at the premises and were engaged

in drug activity at that location, and the Court finds that no reasonable juror could conclude

otherwise. Defendant admitted as part of his plea that the currency was proceeds of his

and his brother’s illegal activities. Furthermore, Defendant and his brother admitted in

their pleas that the guns located at Claimant’s residence belonged to them and were

possessed for purposes of drug trafficking, further supporting the conclusion that the seized

                                              - 13 -
    Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 14 of 15




currency was connected to their drug trafficking crimes. In addition, the denominations

and packaging of the seized currency is consistent with cash used in furtherance of illegal

activity. The contradictions and inconsistencies in the deposition testimony, coupled with

the implausibility of that testimony, do not lead to a different conclusion as a summary

judgment motion cannot be defeated by “wholly implausible claims or bald assertions that

are unsupported by evidence.” See, e.g., Laber v. Long View R.V., Inc., 454 F. Supp. 3d

158, 168 (D. Conn. 2020) (citing Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991) and

Argus Inc. v. Eastman Kodak Co., 801 F.2d 38, 45 (2d Cir. 1986)), appeal withdrawn, No.

20-1490, 2020 WL 4493225 (2d Cir. July 30, 2020). In fact, Claimant’s failure to oppose

the motion or respond to the government’s statement of undisputed facts, supports granting

the government’s motion for summary judgment as the record does not contain any genuine

issues of material fact precluding such an award.

                                       CONCLUSION

       The government’s motion summary judgment (Dkt. 277) is granted and Claimant’s

motion for adjudication (Dkt. 279) is denied as moot. It is hereby ORDERED, that the

seized currency be and hereby is forfeited to the United States of America and is to be

disposed of by United States Marshals Service according to law; and it is further

ORDERED, that all claims and interests of any individual or entity in the seized currency

are forever forfeited, closed, and barred.




                                             - 14 -
   Case 6:13-cr-06006-EAW-JWF Document 355 Filed 06/11/21 Page 15 of 15




      SO ORDERED.



                                           ________________________________
                                           ELIZABETH A. WOLFORD
                                           United States District Judge
Dated: June 11, 2021
       Rochester, New York




                                  - 15 -
